            Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

STEVEN VAN SOEREN,
                                                                            Civil Action No.
                              Plaintiff,

-against-                                                                   COMPLAINT


                                                                            Jury Trial Demanded
                              Defendant.

DISNEY STREAMING SERVICE d/b/a
BAMTECH, LLC
----------------------------------------------------------------------- X


        Plaintiff, Steven Van Soeren (hereinafter “Plaintiff”), by his attorneys, Caitlin Robin &

Associates, PLLC, as and for his Complaint against Disney Streaming Services d/b/a BAMTech,

LLC, (hereinafter “Defendant” or the “Company”) herein, alleges as follows:

                                        JURISDICTION AND VENUE

    1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343 as this

    action involves federal questions regarding the deprivation of Plaintiff’s rights under Title VII

    of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e; the Pregnancy Discrimination

    Act of 1978, 42 U.S.C. § 2000e(k).

    2. This Court has supplemental jurisdiction over Plaintiff’s related state and local law claims

    pursuant to 28 U.S.C. § 1367(a).

    3. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

    portion of the events or omissions giving rise to this action, including the unlawful employment

    practices alleged herein, occurred in this district.

                                                             PARTIES



                                                         1
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 2 of 16



4. Plaintiff, Steven Van Soeren, is a former employee of Disney Streaming Service (d/b/a

BAMtech, LLC), located at Chelsea Market, 75 9th Avenue, New York, New York 10011,

from August 2016 until his termination on May 6, 2019.

5. Plaintiff resides at 108 Central Avenue, Apt 3C, Brooklyn, New York 11206.

6. Defendant Disney Streaming Service (d/b/a BAMtech, LLC) is a foreign limited liability

company organized under the laws of Delaware and holds its principal place of business at

Chelsea Market, 75 9th Avenue, New York, New York 10011. At all relevant times, Defendant

was an employer within the meaning of all relevant statutes.

                                 ADMINISTRATIVE PROCEDURES

7. Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on July 15, 2019, within 300 days after the occurrence of the alleged

discriminatory practices.

8. On or about July 17, 2019, the EEOC issued a Right to Sue letter to the Plaintiff, which

Plaintiff received on or about August 5, 2019.

9. This action was commenced within 90 days of receipt of the Right to Sue letter.

10. Following commencement of this action, a copy of this Complaint will promptly be served

both on the New York City Commission on Human Rights and the Office of the Corporation

Counsel of the City of New York, thereby satisfying the notice requirements of the New York

City Administrative Code.

11. Any and all other prerequisites to the filing of this suit have been met.

                                FACTUAL ALLEGATIONS




                                              2
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 3 of 16



12. From August 2016 until May 6, 2019, Plaintiff worked at Disney Streaming Service as a

product designer, where his skills were utilized for both design centered projects as well as

director-oriented tasks.

13. During the three years Plaintiff was employed by Defendant, he was a passionate and

dedicated employee who diligently completed his work.

14. Throughout his employment, Plaintiff consistently received positive, raving, reviews

relating to his performance.

15. Plaintiff never received a written or verbal warning, nor did the Company ever take

disciplinary action against him. As a matter of fact, Plaintiff exceeded the performance goals

set forth by his supervisors Brian McConnell, Jerrell Jimerson and Ole Lutjens.

16. During the course of his employment, Plaintiff was subject to a work environment

displaying a pattern and practice of discrimination and evidence of discriminatory animus. In

particular, Plaintiff was treated differently from all other employees at the Company because

of his familial status vis a vis his spouse’s pregnancy.

17. At the onset of Plaintiff’s employment, he was asked to accept lower pay, despite the

position being listed for a much higher salary. Furthermore, soon after Plaintiff’s employment

commenced. Plaintiff was subject to public shaming and harassment predominantly

perpetrated by his supervisor, Mr. McConnell, and a co-worker, Connor Paglia.

18. On or about June 2018, Plaintiff’s privacy was violated by numerous Company personnel

in violation of New York Penal Law Section 250.05. Specifically, several upper level

employees discussed and referenced matters that Plaintiff had only discussed at home with his

spouse, and/or viewed through his Google Chrome internet browser, leading to the legal

conclusion that he was hacked by the Company’s personnel.



                                              3
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 4 of 16



19. By way of example, Plaintiff was expecting a child but had not disclosed that information

to anyone at the Company. Yet, Mr. McConnell, in an unrelated conversation, blurted out to

Plaintiff, “maybe you shouldn’t have a kid.” Likewise, Mr. Paglia sent Plaintiff an unsolicited

video of children developing in utero.

20. The same sentiments were harbored by Jennifer Kaufmann, Associate Director of UX &

Design, who asked if Plaintiff had a good reason for having a child. Mr. McConnell also stated,

within hearing distance of Plaintiff, “I don’t know why he [Plaintiff] decided to have a kid. At

30 my wife and I thought about it but decided that we’d wait until 40.” This was direct evidence

of the discriminatory animus and ill-sentiment harbored towards Plaintiff by Mr. McConnell.

21. In another instance, Plaintiff, while at home researched the benefits of a massage. Shortly

after, Mr. Connell asked him if he was feeling oily after his message. Plaintiff never discussed

getting a massage with anyone at the Company, yet multiple people referenced him getting a

massage.

22. For example, Ms. Kaufmann said on multiple occasions, that “you should give your spouse

massages.” Jesse Friedland, Director of Media Engineering also made a comment to Plaintiff

about the massage, saying “let’s get you all greased up.”

23. In another instance, Plaintiff researched the health concerns and reported carcinogens in

Subway, the fast food restaurant chain, if any, on his phone in advance of getting lunch. Shortly

after, like clockwork, Mr. Paglia told Plaintiff that “if you’re worried about carcinogens then

you shouldn’t eat at Subway”. John Cabral, an Associate Director of UX & Design then sent

Plaintiff a PDF article relating to carcinogens.

24. As a direct and proximate result of Defendants’ unlawful conduct as alleged hereinabove,

Plaintiff has suffered severe emotional distress, humiliation, embarrassment, mental and



                                              4
     Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 5 of 16



emotional distress and anxiety, and economic harm, all in amount exceeding the jurisdictional

minimum of the Supreme Court of the State of New York, according to proof at trial.

25. The devices used to access the foregoing information belonged to Plaintiff, not the

Company. The laptop Plaintiff used at home was a P.C., whereas Plaintiff used an iMac at

work, which he could neither access from home nor bring home.

26. Based on the foregoing, the Company illegally hacked Plaintiff’s phone and personal

laptop to obtain information which was then used to harass Plaintiff in violation of New York

Penal Law Section 250.25.

27. In addition to the spying, McConnell and Paglia both continued to harass, taunt and

intimidate Plaintiff throughout his spouse’s pregnancy and the birth of his child. Mr. Paglia,

on one particularly troubling occasion, sprayed baby powder all over Plaintiff, because he was

having a baby.

28. In a particularly egregious instance, McConnell and Paglia mentioned to Plaintiff at a work

party that he believed the party was for Plaintiff’s baby because he wanted the baby to be

delivered three (3) months early, brandishing a smirk on his face as he said so. Plaintiff was

particularly aggrieved and stressed by this harassment, as he was dealing with the stress of

pregnancy, and worrying about the possibility of complications. Despite knowing Plaintiff’s

stress and the fact that babies are not viable before three months, Paglia and McConnell still

taunted and traumatized Plaintiff with these possibilities in a discriminatory manner.

29. Other employees of the Company were also subject to such discriminatory treatment. By

way of example, a week before Plaintiff’s employment was terminated, Plaintiff observed Mr.

Lutjens ask Yves Agbre "How's your kid doing, is it everything you ever wanted?" Mr. Lutjens

then and said "yuck" and left.



                                             5
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 6 of 16



30. Thus, the Company had a pattern and practice of discriminatory treatment of its employees

with regard to pregnancy and the birth of a child while employed at the Company.

31. On many occasions, Mr. McConnell used antagonizing words and expletives when

speaking with Plaintiff, including “fuck you, Steve,” calling him the “tallest midget” and

saying that “everything he said was stupid,” called him a “creep,” and made insulting

animalistic faces at him.

32. Plaintiff, in compliance with the Company’s dispute resolution practices, reported all of

the above-discussed discriminatory interactions and more to the Company’s Human Resources

Department (“HR”).

33. Plaintiff spoke with Counter Laster, an HR representative, who initially seemed concerned

and willing to help, but later became distant, disinterested and failed to resolve any of the

issues. When questioned by Plaintiff about the status of any investigation into his allegations,

HR simply responded that they conducted an investigation but never disclosed the findings of

any such investigation to Plaintiff or discussed the outcome with him.

34. As a matter of fact, HR, contrary to their obligation to be a neutral objective party in dispute

resolution, divulged confidential information shared by Plaintiff to Mr. McConnell. HR failed

in their responsibility to Plaintiff to be confidential, and instead, by their actions (and inactions)

encouraged the further attack and berating of Plaintiff.

35. Plaintiff kept reporting the discriminatory treatment as well as the harassing behavior to

HR in the hopes of an end to the harassment. However, HR never scheduled a meeting with

the relevant parties to discuss the allegations. As a matter of fact, in response to Plaintiff request

for investigation and meeting, the HR representative told Plaintiff that he didn’t have to remain

employed by the Company if he didn’t want to, and that he Plaintiff, could always resign.



                                                6
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 7 of 16



36. Moreover, HR, in essence, rewarded one of the main harassers, Mr. Paglia by promoting

him after Plaintiff reported him for discrimination and harassment.

37. As a result of Plaintiff reporting the incidents to HR, Mr. McConnell threatened to fire

Plaintiff, in direct violation of federal, state and local anti-retaliatory laws.

38. Mr. McConnell also refused to correct inaccurate representations made in Plaintiff’s year-

end review until Plaintiff retracted his prior complaints to HR regarding Mr. McConnell’s

conduct.

39. Such behavior was not only morally reprehensible, but also in violation of numerous laws

and ethical principles, and Plaintiff eventually reported Mr. McConnell’s behavior to Mr.

Jimerson, who, like everyone else at the Company, did nothing to address it.

40. The Company ratified the actions of its harassing employees by refusing to take any action

towards them in response to Plaintiff’s complaints.

41. The Company’s inaction sent a clear message to Mr. McConnell that he could continue

unlawfully discriminating against and harassing Plaintiff without consequence, and further

empowered Mr. McConnell to go as far as physically brandishing a knife in a threatening

manner in front of Plaintiff on two (2) separate instances.

42. In one of the instances, Mr. McConnell came close to Plaintiff and told him to “watch out”,

with a knife close to his face, with Mr. Paglia observing the interaction and laughing in jest.

Mr. McConnell also periodically swung a baseball bat directly over Plaintiff’s head, smirking

and insinuating that someday he'll hit him with it.

43. Following the birth of his child, Plaintiff took paternity leave for two (2) weeks in spring

2019 and returned to an unchanged work environment. Specifically, Mr. Paglia had begun

taunting Plaintiff upon his return, and Plaintiff, flowing with a sense of protection and paternal



                                                7
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 8 of 16



duty as a father, spoke up against Mr. Paglia and asked him to stop harassing him. Specifically,

Mr. Paglia made a comment about still birth/children not properly being developed in the

womb, and Plaintiff asked him to stop making such references.

44. Despite having knowledge of McConnell’s behavior, Mr. Lutjens, McConnell’s

supervisor, condoned his behavior and unethical practices, while terminating Plaintiff without

cause or severance.

45. Specifically, Defendant did not have a legitimate, non-discriminatory reason for the

termination of his employment.

46. The aforementioned conduct by Defendants was willful, wanton and malicious, done with

reckless and conscious disregard of Plaintiff’s rights. Defendant also acted with the knowledge

of or with reckless disregard for the fact that their conduct was certain to cause injury, pain,

suffering, injuries and damages and humiliation to the Plaintiff.

47. Plaintiff further believes that Defendants intended to cause fear, physical injury and/or pain

and suffering to Plaintiff. By virtue of the foregoing, the Plaintiff is entitled to recover

compensatory, punitive and all other damages.

                                FIRST CAUSE OF ACTION
           (Discrimination in violation of Title VII of the Civil Rights Act of 1964)
                                      42 U.S.C. 2000(e)

48. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

49. Defendant engaged in unlawful employment practices with regard to Plaintiff by virtue of

his familial status vis a vis his spouse being pregnant and Defendant’s employee’s knowledge

of same.




                                              8
      Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 9 of 16



50. Title VII prohibits employers from treating employees differently based on their family

status or their intention to have children, yet Plaintiff was subject to disparate treatment by

Defendant based on his familial status and intention to have children.

51. Further, while Plaintiff was treated differently by Defendant by virtue of the pregnancy of

his spouse, other female employees of Defendant were not treated poorly or differently by

virtue of their pregnancy, or the pregnancy of their partner.

52. As such, Plaintiff was also discriminated against, and subject to disparate treatment by

virtue of his sex, in violation of the Pregnancy Discrimination Act.

53. Such unlawful employment practices by Defendant deprived plaintiff of employment

opportunities and or/adversely affected his status as an employee.

54. That by reason of the foregoing, said plaintiff demands judgment against the defendants

in an amount that exceeds the jurisdictional limits of all lower courts which would otherwise

have jurisdiction.


                             SECOND CAUSE OF ACTION
            (Discrimination in violation of Pregnancy Discrimination Act of 1978)
                                    42 U.S.C. 2000(e)(k)

55. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

56. Defendant engaged in unlawful employment practices with regard to Plaintiff by virtue of

his familial status vis a vis his spouse being pregnant and Defendant’s employee’s knowledge

of same.

57. The Pregnancy Discrimination Act of Title VII prohibits employers from treating

employees differently based on their family status or their intention to have children, yet




                                              9
     Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 10 of 16



Plaintiff was subject to disparate treatment by Defendant based on his familial status and

intention to have children.

58. Further, while Plaintiff was treated differently by Defendant by virtue of the pregnancy of

his spouse, other female employees of Defendant were not treated poorly or differently by

virtue of their pregnancy, or the pregnancy of their partner.

59. As such, Plaintiff was also discriminated against, and subject to disparate treatment by

virtue of his sex, in violation of the Pregnancy Discrimination Act.

60. Such unlawful employment practices by Defendant deprived plaintiff of employment

opportunities and or/adversely affected his status as an employee.

61. That by reason of the foregoing, said plaintiff demands judgment against the defendants

in an amount that exceeds the jurisdictional limits of all lower courts which would otherwise

have jurisdiction.


                               THIRD CAUSE OF ACTION
                         (Discrimination in Violation of the FMLA)

62. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

63. At all times relevant herein, Plaintiff was an “eligible employee” within the meaning of the

Family Medical Leave Act, 29 U.S.C. § 2601 (“FMLA”).

64. By the actions described above, among others, Defendant violated the FMLA by

unlawfully interfering with, restraining, or denying the exercise of Plaintiff’s rights by, inter

alia, abusing and discriminating against Plaintiff as mentioned in the foregoing factual

allegations.




                                             10
     Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 11 of 16



65. As a direct and proximate result of Defendant’s unlawful conduct in violation of the

FMLA, Plaintiff has suffered and continues to suffer harm for which he is entitled to an award

of damages, to the greatest extent permitted under law, in addition to reasonable attorneys’

fees and expenses.

                                     FOURTH CAUSE OF ACTION
                              (Discrimination in Violation of the NYSHRL)

66. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

67. By the actions described in the foregoing allegations described above, among others,

Defendants discriminated against Plaintiff on the basis of his spouse’s pregnancy in violation

of the New York State Human Rights Law, Article 15, § 290, et seq., (“NYSHRL”) by treating

Plaintiff differently from and less favorably than similarly situated employees who were not

expecting parents, as well as other similar situated employees of the opposite sex who were

expecting parents, thus the alleged discrimination includes discrimination of plaintiff by virtue

of his sex.

68. Defendants terminated Plaintiff soon after he returned from paternity leave.

69. Defendants did not give Plaintiff any notice or cause for his termination.

70. Defendants did not give Plaintiff a severance package.

71. As a direct and proximate result of Defendants’ unlawful conduct in violation of the

NYSHRL, Plaintiff has suffered and continues to suffer harm for which he is entitled to an

award of damages, to the greatest extent permitted under law, in addition to reasonable

attorneys’ fees and expenses.

                                     FIFTH CAUSE OF ACTION
                             (Discrimination in Violation of the NYCHRL)



                                             11
     Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 12 of 16



72. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

73. By the actions described in the foregoing allegations described above, among others,

Defendants discriminated against Plaintiff on the basis of his spouse’s pregnancy in violation

of the New York City Human Rights Law, Title 8 of the Administrative Code of the City of

New York, § 8-107, et seq., (“NYCHRL”) by treating Plaintiff differently from and less

favorably than similarly situated employees who were not expecting parents, as well as other

similar situated employees of the opposite sex who were expecting parents, thus the alleged

discrimination includes discrimination of plaintiff by virtue of his sex.

74. Defendants terminated Plaintiff soon after he returned from paternity leave.

75. Defendants did not give Plaintiff any notice or cause for his termination.

76. As a direct and proximate result of Defendants’ unlawful conduct in violation of the

NYCHRL, Plaintiff has suffered and continues to suffer harm for which he is entitled to an

award of damages, to the greatest extent permitted under law, in addition to reasonable

attorneys’ fees and expenses.



                                SIXTH CAUSE OF ACTION
                                    (Vicarious Liability)

77. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

78. At all times during the foregoing factual allegations, Defendant controlled the method and

manner of their employees’ work.

79. Defendant had actual and imputed knowledge of the harms its employees committed

against Plaintiff.

                                             12
     Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 13 of 16



80. Defendant did nothing to rectify the damage done by its employees upon Plaintiff.

81. Defendant knew or should have known of the harmful actions their employees conducted

against Plaintiff.

82. As a direct and proximate result of Defendant’s employees unlawful acts towards Plaintiff,

Defendant is vicariously liable for all damages Plaintiff has suffered and continues to suffer,

for which he is entitled to an award of damages, to the greatest extent permitted under law, in

addition to reasonable attorneys’ fees and expenses.

                                    SEVENTH CAUSE OF ACTION

                              (Intentional Infliction of Emotional Distress)

83. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

84. Defendant’s actions against Plaintiff constituted extreme and outrageous conduct.

85. Defendant’s actions were deliberate and were intended to and directed at causing emotional

harm and distress to Plaintiff.

86. Defendant’s actions, through its employees, agents and/or servants and supervisors,

showed a willful, deliberate and intentional act to harm Plaintiff.

87. Defendants had knowledge that, to a substantial certainty, the emotional distress to Plaintiff

would ensue.

88. Defendants’ conduct described herein showed a willful intent to harm Plaintiff.

89. As a result of Defendant’s actions, Plaintiff has suffered substantial damages, including

but not limited to physical harm, medical bills, emotional distress, humiliation and

embarrassment, in an amount to be determined at trial.

                                     EIGHTH CAUSE OF ACTION
                               (Negligent Supervision of Unfit Employees)

                                             13
     Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 14 of 16




90. Plaintiff repeats, reiterates, re-alleges each and every allegation in all the preceding

paragraphs as if fully set forth herein.

91. Defendant owed a duty to provide Plaintiff with a safe workplace, free of discrimination,

harassment and physical harm.

92. Defendant had both actual and imputed knowledge of the discriminatory acts, harassment

and threats of physical violence lodged towards Plaintiff by its employees, and the undue risk

of harm which Plaintiff was exposed based upon the reported physical threats Plaintiff was

receiving.

93. Defendant was made aware of the physical threats being made against Plaintiff.

94. Defendant knew or should have known of the Defendant’s violent propensities of its

employees in light of the fact that the same was reported to Defendant on numerous occasions.

95. Despite the foregoing, Defendant failed to take adequate steps to determine the fitness of

its employees who were engaged in discriminatory acts, harassment and threats of physical

violence lodged against Plaintiff.

96. As a result of Defendant’s failure to supervise and/or failure to take corrective action

against its employees, Plaintiff was severely emotionally injured.

97. The conduct which was reported to Defendant was the conduct which was reported to

Defendant was the conduct which led to/caused Plaintiff’s emotional injuries, and Defendant

failed to supervise its employees and ensure that the conduct did not occur and escalate was

the proximate cause of Plaintiff’s injuries.

98. The actions of Defendant were wanton, reckless, with malice and without reason or basis

and was arbitrary, capricious and unfounded.




                                               14
        Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 15 of 16



   99. As a direct and proximate result of Defendant’s employees unlawful acts towards Plaintiff,

   Defendant is vicariously liable for all damages Plaintiff has suffered and continues to suffer,

   for which he is entitled to an award of damages, to the greatest extent permitted under law, in

   addition to reasonable attorneys’ fees and expenses.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief against

      Defendants:

         i.   A judgement against the named Defendants;

        ii.   An award of compensatory damages;

       iii.   Damages for emotional distress;

        iv.   Punitive/exemplary damages;

        v.    Attorneys’ fees;

        vi.   Pre and post-judgement interest in an amount, in excess of the jurisdictional limits

              of any other court, in an amount to be determined at trial by the jury; and,

       vii.   Further relief as this Court deems, just equitable and proper.

                                           JURY DEMAND

      Plaintiff hereby demands a trial by jury on all the issues of fact and damages stated herein

Date: New York, New York
      November 1, 2019
                                             Respectfully submitted,

                                             Caitlin Robin & Associates, PLLC


                                             By: ____/S Annette Aletor ____________
                                                    Annette Aletor, Esq. (AA1121)
                                                    Attorneys for Plaintiff
                                                    30 Broad St., Suite 702
                                                    New York, New York 10004

                                                15
Case 1:19-cv-10196-NRB Document 1 Filed 11/02/19 Page 16 of 16



                                   (646) 524-6026




                              16
